DECISION AND JUDGMENT ENTRY
{¶ 1} Appellant, Rondle Carroll, appeals the judgment of the Lucas County Court of Common Pleas, which denied his motion for postconviction relief. A jury convicted him of four counts of unlawful sexual conduct with a minor, violations of R.C. 2907.04(A) and (B)(3) and felonies of the third degree, and three counts of rape committed against a person under 13 years of age, violations of R.C. 2907.02(A)(1)(b) *Page 2 
and felonies of the first degree. He was sentenced to a total term of 23 years incarceration.
 {¶ 2} Appellant also timely filed a direct appeal of his conviction. Our decision in the direct appeal, State v. Carroll, 6th Dist. No. L-05-1362, 2007-Ohio-____, reversed appellant's convictions on the grounds that appellant was denied a fair trial in violation of due process. Fourteenth Amendment, United States Constitution; Brady v.Maryland (1963) 373 U.S. 83; United States v. Bagley (1985),473 U.S. 667.
 {¶ 3} Upon review, we find that appellant's petition for postconviction relief asserts identical grounds to those he asserted in his direct appeal of the trial court's decision denying his motion for a new trial.
 {¶ 4} Accordingly, this petition is rendered moot by the disposition of appellant's direct appeal and the instant appeal must be dismissed.
 {¶ 5} This appeal is ordered dismissed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
APPEAL DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4. *Page 3 
  Peter M. Handwork, J., Arlene Singer, J., William J. Skow, J., CONCUR. *Page 1